DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending in this application. Claim 21 has been canceled.
Applicant’s election without traverse of Group II, claims 9-15 and 19-20 in the reply filed on 6/23/2021 is acknowledged.
Claims 1-8, 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/23/2021.
	Claims 9-15 and 19-20 are under examination.
	Applicant’s claim to priority to a provisional US application is acknowledged.  
	The substitute specification filed 12/30/2019 has been entered.
	The replacement drawings filed 12/30/2019 has been entered. They are suitable to the Examiner.
	The sequence listing, CRF and statement have all been entered.
	The IDS statements filed 3/24/21 and 6/23/21 have been entered and considered.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-15 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human activity, or a natural law without significantly more. 
The MPEP at MPEP 2106.03 sets forth the following steps for identifying eligible subject matter at 2106.04:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One”)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two”)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

With respect to step (1): yes the claims recite processes.
With respect to step  (2A)(1) The claims recite an abstract idea of analyzing sequence read data through organization, clustering, calculating certain measures of abundance for a sample and for a set of spike-in polynucleotides, comparing the differentials and calculating measurements of confidence. "Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  

Claims 9 and 19 are independent.
	Mathematical concepts recited in claim 9 include:
“computing a measure of sequence similarity” (mathematical calculation)
“organizing the sequence data into one or more units based on a measure of sequence similarity” (ranking or otherwise comparing sequence similarity measures)
“performing a statistical analysis to obtain a set of calculated differential abundance estimates of the one or more units, the calculated differential abundance estimates including calculated estimates relating to the microbiome and calculated estimates relating to the polynucleotide spike-mixes with known template spike sequences” (mathematical calculations of estimations of abundance for grouped or ranked sequences including reference/ spike in sequences)
“computing expected differential abundance estimates” (mathematical calculation)
“comparing the expected differential abundance estimates” (mathematical concept of comparing numbers, alternatively a mental step of comparing numbers.)
“computing, based on the comparing, a measure of confidence associated with the calculated estimates” (mathematical calculation)
Mathematical concepts recited in claim 19 include:

	Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  
With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d).  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The claimed additional elements are analyzed to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
Claim 9 recites the additional element that is not an abstract idea: “receiving sequence data” which is a data gathering step.
Claim 19 recites the additional elements that are not an abstract idea: “mixing the biological sample with a spike mix; amplifying one or more target sequences in the biological sample and the spike mix, thereby obtaining amplified products; sequencing and processing the amplified products;” which are data gathering steps.  NOTE: the nature of the “processing” step is unclear.  If this is a data processing step, it may comprise other judicial exception- related elements.  If this is a physical processing step of the sample, it is data gathering.
Data gathering steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the abstract idea.  Data gathering does not impose any 
	Claim 9 recites an additional element that is not an abstract idea: The method is “processor-implemented” and the final step “provides” data. These are computer system type elements.
	The claims do not describe any specific computational steps by which the “processor” performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims require nothing more than a generic computer to perform the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not recite integrate that abstract idea into a practical application. (see MPEP 2106.05(f)).
	Dependent claims 10-15, 20 have been analyzed.  Dependent claims 10-15 are directed to further abstract limitations.  Dependent claim 20 is directed to additional steps of data gathering.  	None of these dependent claims recite additional elements which would integrate a judicial exception into a practical application.
	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are probed for a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
data gathering does not rise to the level of significantly more than the judicial exception. Endrullat (2016) reviews issues in next generation sequencing, particularly for standardization and quality assessment.  Spike-in polynucleotides for amplicon sequencing are disclosed as being well known and provided by the External RNA Controls Consortium (ERCC).  Endrullat reviews steps of sample preparation, library preparation, NGS sequencing, receiving NGS data, and data processing steps. Other references providing sequencing data comprising information about spike in sequences, or methods of treating a sample, mixing in the spike in templates, sequencing and providing the data include : WO/2016025796, WO 2014/190394, WO 2013/130674 All from PTO-1449.  Tourlousse et al.(2016) specifically provides synthetic spike in standards for NGS rRNA gene amplicon sequencing.  Therefore, this data gathering element of providing sequencing data, or actually performing the library preparation with spike in standards, and then sequencing to provide the data are each routine, well understood and conventional in the art.  Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data gathering steps constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	With respect to claim 9: the computer related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception.  The prior art Endrullat, Toulousse, WO/2016025796, WO 2014/190394, WO 2013/130674 (all from PTO-1449) each use a processor to perform processor based calculations, algorithms, clustering etc.  As such,  
	Dependent claims 10-15, 20 have been analyzed with respect to step 2B. Dependent claim 20 relates to the data gathering discussed above.  Dependent claims 10-15 each provide additional abstract ideas.  None of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	Considered together, steps of providing or gathering data, analyzing that data using the judicial exception, and providing the result remains ineligible under 35 USC 101.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Further in claim 9, the nature of the “measure of sequence similarity” is unclear.  The claim does not clearly set forth what sequences are to be compared, and what measure is to be “computed” in this limitation.  It is unclear to what the “sample” microbiome sequence read data should be compared to, to provide this measure of similarity.  No reference information is provided.  It is unclear if the sample microbiome sequence data is to be compared to the spike-in spike sequence data, the only other provided set of sequences.  Further in claim 9, as the sequence similarity comparison is unclear, it is further unclear how to “organize” the sequence data into one or more unity “based on a measure of sequence similarity”.  It is entirely unclear how Applicant intends this limitation to be carried out.  It would appear that perhaps the sequences are to be grouped as to their genus or species, depending on sequence similarity to known references for those species, however these limitations cannot be read into the claims.  
	Further in claim 9, the metes and bounds of the “statistical analysis to obtain a set of calculated differential abundance estimates of the one or more units” are unclear.  The limitation states that he estimates include estimates of the microbiome and the spike-in mixes, but does not 
	Further in claim 9, it is unclear how the above statistical analysis of the spike-in sequences in the “performing” step differs from the “expected differential abundance estimates related to the polynucleotide spike-in mixes…”  It is unclear what statistical analysis is applied to achieve the expected differentials, versus what was done in the previous step to obtain the calculated differentials. The steps use the same spike-in mix information, and provide no other particular steps.
	Further in claim 9, the nature of the comparison between the estimated and calculated differentials for the spike-in sequences is unclear.  The basis for the comparison is not clearly set forth, nor is any ideal or desired outcome clearly identified in this step.  It is further unclear what is to be done based on the comparison.  If the two numbers are equal, one path might be taken, whereas if a<b or B<A different steps might be performed.  Merely graphing, or writing to a table, then looking at the abundance values, without any judgements, appears to meet this limitation. 
	Further in claim 9 the nature of the calculation of the measure of confidence is unclear.  It is entirely unclear how to calculate this estimate “based on the comparison” of the previous step, as the nature of that comparison is not clearly set forth.  It is further unclear how the measure of confidence is to be “associated” with the calculated estimates, beyond a column in a table or an element on a graph.  

	As a whole, claim 9 fails to clearly set forth and particularly point out the steps required to achieve the desired goals.  No aspect of any of the computations, calculations, estimates or comparisons are clearly identified, set forth, and performed, such that the result of one step is clearly linked and provided to the next, such that the final goal can be achieved.  The claims use results-based language without setting forth the actual steps required to achieve these results.
	The metes and bounds of claim 10 are unclear.  It is unclear where each limitation of claim 10 is to be added to claim 9, or whether these limitations are placed at the end of claim 9.  Further in claim 10, it is unclear how to “categorize” the expected and calculated differential abundance estimates “based on a measure of relative abundance of each template spike” as each template spike abundance has not been clearly assessed.  Further, the nature of the categories to be applied are unclear.  This is important, as the next step requires a comparison within each same category.  The nature of the comparison is not set forth, nor is the point of comparison made clear.  Further within claim 10, the metes and bounds of the “computing the measure of confidence” are unclear, as it is completely unclear what “computing a unique measure of confidence associated with each category” is intended to produce, as the categories themselves are unclear, as are the measurements or estimates of the differential abundances.  

	Claims 12-15 add limitations which should be a part of the independent claims to clearly set forth how applicant intends to identify the desired information.  In claim 12, the nature of clustering calculations are not set forth, nor is the basis for comparison.  It is unclear if sequences are clustered based on sequence similarity, or some other measure of the sample.
	The metes and bounds of claim 13 are unclear, as the nature of the reference sequence data is unclear.  It is unclear if these are reference sequences of the entire microbiome, all microbiomes, the spike-in mixes, etc.  As such it is unclear where in the method of claim 9 the sequences of claim 9 are to be mapped, and it is unclear how this affects any step of claim 9.  
	The metes and bounds of claim 14 are unclear.  It is entirely unclear how to define the units “based on a set of amplicon sequence variants” using error correction.  No such information is provided by claim 9, nor is it clear how to perform error correction to achieve this information.  One interpretation is that this corrects and/or removes detected sequences with errors, but these limitations cannot be read into the claims.  It is further unclear what else is required when the organizing “includes” this step.  It is unclear how this step affects any later step in claim 9.
	The metes and bounds of claim 15 are unclear.  It is unclear how the “organized” data is to be applied to the hypothesis testing, or what the hypotheses should be for each situation.  It is unclear what else is required to obtain the final goals.
	The metes and bounds of claim 19 are unclear.  The nature of the “processing” step is entirely unclear.  The claim fails to set forth what processes should be applied to the sequence reads, or the sequence read data.  This “processing” is completely without the necessary detail 
	The metes and bounds of claim 20 are unclear.  It is unclear how to mix a spike in mixture with a “skin sample” or a “tissue sample” unless all the samples have undergone a process of DNA extraction.  Claim 19 does not require the extraction of the DNA prior to mixing, and merely mixes the sample (skin, tissue, blood, urine and/or stool) with the spike-in mix.  Skin and tissue samples have a three-dimensional integrity which generally makes mixing inefficient or impossible in the sense required for amplification and sequencing.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9, 19-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tourlousse et al (2017)(PTO-1449).
	The claim limitations are given their broadest reasonable interpretation for the purposes of applying art, in view of the indefiniteness cited above.
	Claims 9 and 19 relate to analysis of microbiome sequence data from a sample.  Claim 9 generically sets forth obtaining the data, and then a variety of comparisons and calculations to arrive at a confidence estimate for the differential abundance of the microbiome.  Claim 19 sets forth wet-lab steps and a step of determining a statistical measure for one or more target sequences, to infer the validity of the result.  
	With respect to claim 19, Tourlousse specifically provides steps of obtaining a sample of a microbiome, adding in a spike-in mixture of known sequences, amplifying targets, sequencing the amplified products, and determining statistical measures which may be related to validity of a result: Materials and Methods: (design and synthesis of the spike-in sequences, preparation of spike-in standards, mock community preparation, Environmental samples and DNA extraction, qPCR, amplicon library preparation and HTS, Illumina read processing and analysis and downstream data analysis) “approximate confidence and prediction intervals were generated using the function interval from the R package HH…” (pages 2-5).  With respect to claim 20, Tourlousse sets forth that the spike-in mixes can be used with any type of sample (Conclusions).
	With respect to claims 9-15, sequence data related to 16S-seq amplification and sequencing data was obtained for the microbiome and the spike-in mixes, including both mock community samples, and actual environmental samples.  Tourlousse sets forth their data analysis pipeline beginning at page 4-5 and in the Results/discussion section, as well as the supplemental information pages 2-6, and supplemental tables and figures.  The raw data is subjected to a set of de novo OTUs and organize the sequences into those OTUs, Tourlousse uses UPARSE pipeline with default settings to perform: dereplication of reads, abundance based sorting of reads, removing singletons if needed; generation of OTUs with a radius of 3%; chimera filtering using UCHIME, The references are the Broad Microbiome Utilities 16S Gold reference database, supplemented with the known spike-in sequences (p5, Table 1, Figure 1). Then, mapping of all reads to the OTU’s centroids validated by the references by USEARCH with default parameters at 97% identity to provide the measure of sequence similarity (p4-5).  Tourlousse then imported the generated files into the R computing environment to perform steps of calculating differential abundance estimates, expected differential abundances, and measures of confidence (p5 and results/discussion).  The relative abundances of individual OTU’s in unamended and spiked samples were comparable, and spiking did not interfere with steps of clustering.  Richness estimates are also determined.  Spike-in mixes were added at varying concentration levels varying by an order of magnitude, see supplemental figure S9 and S18.  Observed and expected read counts are compared, and well correlated.  Steps of sequence processing were found to affect some read parameters, such as read count (s15), or mapping. Q-profile calculations for spike-in sequences and sample sequences were well correlated (S16). Elements of base calling were analyzed for errors, and error corrections applied as required.  The calculated estimates for the spike-in sequences can be used to estimate error rates, to asses sequence-level accuracy as well as to assess abundance or richness for identified OTUs.  OTU demarcation was at 97% by 
	With respect to claim 10, de novo clustering of OTUs is set forth on a command line basis beginning at page 5 of the supplemental information.  (“if applicable, OTU tables were randomly subsampled to equal depth using the VEGAN function ‘rrarefy"; a consistent random seed [set, seed{21336}] was used for reproducibility. Distances between samples was calculated as Bray-Curtis dissimilarities of subsampled and square-root transformed OTU counts using the VEGAN function 'vegdist' [dis<-vegdist(df,method="bray"}}, Unconstrained ordination (principle coordinates analysis, PCoA} of the samples was performed by the VEGAN function 'capscate’* ipcoa<-capscale(dis-1)]. Rarefaction curves for the number of observed OTUs were generated using the VEGAN function 'rarecurve! [rarecurveldf,step=20, sample=raremax}|. Species (OTU) richness was estimated using VEGAN function 'estimateR' [alphac-estimateR(df}]. Read counts were regressed ta spike-in amount by a generalized Linear model (GLM) with negative binomially distributed errors using the function ‘gim.nb* (R package MASS)”…)

	With respect to claim 12, Tourlousse organizes by PCA clustering (p5 supplemental info).
	With respect to claim 13, mapping is performed, see materials and methods and supplemental material.  
	With respect to claim 14, error correction methods can be implemented as cited above. 
	With respect to claim 15, hypothesis testing is disclosed in the results/discussion section and supplemental methods.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631